DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, this teaches “to reduce splashing of the build material”, however the claim fails to teach what the reduction is in comparison to.  The claim also fails to teach a specific number of droplets, a specific type of fluid or properties of fluid thus failing to particularly point out and distinctly claim the subject matter. Any number of droplets can reduce splashing depending on the size, pressure of deposition, speed of deposition and various factors, such as density and viscosity when compared to some other number of droplets.  Without further definition, it is not clear what comparison is required for the reduction.

	In claim 9, lines 2-3, there is no antecedent basis for “the layer of build material powder”.  
	In claim 9, line 4 it is not clear if “a layer of build material powder” is the same as in lines 2-3.
	Dependent claims fall herewith.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas (US 2015/0352790), Tow (US 2013/0205920) and Lai (US 2005/0046957) in view of O’Neil (US 2015/0283751).
Regarding claim 1, Hadas teaches a three-dimensional (3D) printer comprising a printhead comprising a first delivery device (first nozzle 110, FIG. 1; [0017]) to selectively deposit first liquid droplets onto a layer of build material (base plate 170, base layer [0017]); and a second delivery device (second nozzle 120, FIG. 1; [0017]) to selectively deposit second liquid droplets onto the layer of build material powder (base plate 170, [0017]), wherein the second delivery device is positioned next to the first delivery device (first and second nozzles are adjacent, FIG. 1).
Hadas does not expressly teach selective deposition of build material powder to reduce splashing. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) which allow the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the first and second delivery devices in Hadas with variables that control splashing in order to obtain a properly aspirated amount of fluid as desired by Tow.
Hadas teaches at least one processor/controller that controls the operation of the first and second nozzle ([0031]-[0037]), and therefore meets the limitations of controlling the first and second delivery devices. Further, first and second nozzles 110,120 shown in FIG. 1 of Hadas shows that the nozzles are fixed together, and therefore meets the limitation wherein the printhead is moved in a direction in which the second delivery device is trailing the first delivery device and not when the printhead is moved in the opposite direction ([0031]-[0037]). 
The references as combined do not expressly teach a controller to select a number of droplets per unit area of the layer of build material powder at which the second liquid droplets are to be selectively deposited based on a type of first liquid droplets, and to control the second delivery device to selectively deposit the second liquid droplets at the identified droplets per unit area. Lai teaches a controller 20 that operates a plurality of delivery devices (droplets [0026], [0012]; FIGS. 1A-1C), wherein first and second liquid droplets are deposited based on information pertaining to different droplets per unit area ([0040, [0042], [0044]); and to control the first and second delivery device to selectively deposit the second liquid droplets onto the layer of build material powder at the identified or desired droplets per unit area. ([0040], [0042], [0044]). The references as combined are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the delivery devices of the references as combined with the controller in order to obtain deposited materials with an identified number of droplets per unit area as desired by Lai. Furthermore, with respect to the controller controlling the number of drops of the second or first liquid, it would be obvious to one of ordinary skill in the art to control the number of droplets of liquid in a given area, since if too little liquid, or too much liquid was deposited, such would lead to a defective product.  
With respect to claim 1, it is first noted that the claim is directed to an apparatus.  It has been held that materials worked on does not impart patentability to a claim.  It is further noted that the claim indicates that the number of droplets are selected based on the type of second liquid droplets.  Such does not limit the apparatus.  Furthermore, since no “type” of the liquid droplets are specifically claimed, then any type of liquid droplets would meet the claim.

MPEP – 2115 - Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

The references as combined do not expressly teach the limitation wherein the build material is powder. However, O’Neil teaches a powder build material ([0004]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use powder as one of several alternative build materials in order to achieve chosen physical properties as desired by O’Neil.
Regarding claim 2, Hadas further teaches wherein the first delivery device comprises a first slot through which the first liquid droplets are ejected and wherein the controller is to select a drop weight of the second liquid droplets that, when the second liquid droplets are deposited onto the layer of build material powder, minimizes the splashing of the build material powder onto the first slot of the first delivery device (nozzle 110 requires a slot, [0025]). As previously discussed, Hadas does not teach the functional limitation of minimizing splashing of the build materials. However, Tow teaches that splashing is controlled by, among other factors, density and viscosity ([0035). As such, controlling splashing on the build materials will inherently control splashing onto the first slot as well. 
Regarding claim 3, Lai teaches wherein the controller is further to increase a temperature of the build material powder prior to deposition of either or both of the first liquid droplets and the second liquid droplets (temperature adjusted, [0053]). Lai does not expressly teach that temperature is changed to reduce splashing of the build material powder in the layer of build materials. However, it is well established that heating a liquid will change viscosity – a fluid property known in the art to control splashing (see e.g., Tow, [0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Lai  in order to control aid in splashing control.
Regarding claim 4, Tow teaches wherein the number of droplets per unit area of the second liquid droplets is determined to reduce erosion of the layer of build material powder (desired droplet density, [0035]).
Regarding claim 5, Lai teaches a data store, wherein the data store contains data pertaining to correlations between a plurality of numbers of droplets per unit area at which the second liquid droplets are to be deposited and a plurality of factors corresponding to the build material powder and the second liquid droplets; and wherein the controller is select the number of droplets per unit area at which the second liquid droplets are to be deposited onto the layer of build material powder based on the data pertaining to the correlations contained in the data store (control unit, [0026]).
Regarding claim 6, Hadas teaches wherein the first delivery device and the second delivery device are supported on a carriage, wherein the controller is to control the second delivery device to deposit the second liquid droplets as the carriage moves in the particular direction in which the second delivery device is positioned on a trailing edge side of the first delivery device (first and second nozzles 120, 130 are supported by crossbeam carriage as shown in FIG. 1:
    PNG
    media_image1.png
    551
    632
    media_image1.png
    Greyscale

Regarding claim 7, O’Neil teaches a wiper mechanism positioned downstream from the second delivery device along the particular direction and wherein the wiper mechanism is to wipe the first delivery device prior to wiping the second delivery device in order to remove any excess material at the nozzle head ([0053], [0055], [0056]). The references as combined and O’Neil are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the first and second delivery devices of the references as combined with the wiping mechanism in order to obtain nozzles that are free from excess material as desired by O’Neil ([0056]).
Regarding claim 8, Hadas teaches wherein the first liquid droplets are a fusing agent and the second liquid droplets are a detailing agent ([0020]-0027]; FIG. 1).
Regarding claim 9, Lai teaches a method comprising selecting by a controller a number of liquid droplets per unit area of the layer of build material deposited onto a layer of build material powder by a first delivery device in a printhead, wherein the number of droplets per unit area is selected based on a type of the first liquid droplets; controlled by deposition of droplets having a desired droplets per unit area; controlling, by the controller, a second delivery device in the printhead to deposit second liquid droplets onto the layer of build material powder, wherein the second delivery device is positioned next to the first delivery device in the printhead; and after the second delivery device has deposited the second liquid droplets onto the layer of build material, controlling, by the controller, the first delivery device to deposit the liquid droplets onto the layer of build material powder at the desired droplets per unit area. Lai at ([0040, 0042,0044]) teaches controlling the  number of droplets from each spray head projected onto a specific substrate location.
Hadas teaches printheads with a leading an trailing edge as noted in Figure 1 above. Furthermore, with respect to the controller controlling the number of drops of the second or first liquid, it would be obvious to one of ordinary skill in the art to control the number of droplets of liquid in a given area, since if too little liquid, or too much liquid was deposited, such would lead to a defective product.  
The references as combined does not expressly teach selective deposition of build materials to control splashing. Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) allows the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). Lai and Tow are analogous in the field of additive manufacturing (see e.g., Tow, [0026], [0079], claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the density of materials selected in Lai ([0042], [0044]) with variables that control splashing in order to obtain a properly aspirated amount of fluid as desired by Tow.
The references as combined do not expressly teach the limitation wherein the build material is powder. However, O’Neil teaches a powder build material ([0004]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026], [0079], claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use powder as one of several alternative build materials in order to achieve chosen physical properties as desired by O’Neil.
Regarding claim 10, Lai teaches teaches wherein identifying the density further comprises identifying the density to be a density onto a slot of the second delivery device ([0040], [0042], [0044]) while exceeding a predetermined minimum density Moreover, Tow teaches that splashing is controlled by, among other factors, density (i.e., droplets per unit area, [0035]). Controlling density (drop weight) as taught in Lai will control the amount of splashing as noted by Tow. As such, controlling splashing on the build materials will necessarily control splashing onto a slot of another delivery device as well.
Regarding claim 11, the references a combined do not expressly teach that the second liquid droplets are a fusing agent and the first liquid droplets are a detailing agent. However, Hadas ([0020]-[0027]; FIG. 1. The references as combined are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the delivery devices to have the first liquid droplets be a fusing agent and the second liquid droplets because a detailing agent in order to obtain the intended physical properties for the layers of material deposited as desired by Hadas ([0026], [0079], claim 1-[0027]).
Regarding claim 12, the references as combined do not teach the limitation that controlling the first delivery device and the second delivery device to be positioned adjacent to a cleaning device, wherein the cleaning device is to clean the second delivery device prior to cleaning the second delivery device. O’Neil teaches the limitation that positions the delivery device and the another delivery device adjacent to a cleaning device, wherein the cleaning device cleans the another delivery device prior to cleaning the delivery device. ([0053], [0055], [0056]). Lai and O’Neil are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the delivery device and “the another delivery device” of the references as combined with the cleaning device in order to obtain nozzles that are free from excess material as desired by O’Neil ([0056]).
Regarding claim 13, Lai teaches wherein the number of droplets per unit area at which the first liquid droplets are to be deposited onto the layer of build material powder is selected from data pertaining to correlations between a plurality of numbers of droplets per unit area at which the liquid droplets are to be deposited and a plurality of factors corresponding to the build material powder and the liquid droplets ([0042], [0044]).
Regarding claim 14, Lai teaches a non-transitory computer readable medium on which is stored machine readable instructions (computerized controller, FIG. 1A) that when executed by a processor, cause the processor to: select a number of droplets per unit area of the layer of build material powder for first liquid droplets to be deposited onto a layer of build material powder based on a type of the first liquid droplets, ([0040], [0042], [0044]); and control the first delivery device to selectively deposit the liquid droplets onto the layer of build material powder at the number of droplets per unit area ([0040], [0042], [0044]). Further, Lai teaches a controller ([0040]) that operates a plurality of jetting units, wherein liquid droplets are deposited based on information pertaining to different droplets per unit area ([0040], [0042], [0044]); and to control the first and second delivery device to selectively deposit the second liquid droplets onto the layer of build material powder at the identified or desired droplets per unit area. Also, as noted for Figure 1 of Hadas above, this reference teaches that the printhead is moved in a direction in which the first delivery device is trailing the second delivery device and not when the printhead is moved in an opposite direction (110, 120, FIG. 1).
Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) allows the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). Lai and Tow are analogous in the field of additive manufacturing (see e.g., Tow, [0026], [0079], claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to identify the density of materials selected in Lai with using variables that control splashing in order to obtain a properly aspirated amount of fluid as desired by Tow for the purpose of splash control.
The references as combined do not expressly teach the limitation wherein the build material is powder. However, O’Neil teaches a powder build material ([0004]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026], [0079], claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use powder as one of several alternative build materials in order to achieve chosen physical properties as desired by O’Neil.
Regarding claim 15, paragraphs [0040], [0042], and [0044] of  Lai teach wherein the machine readable instructions are executable to cause the processor to: select a drop weight of the first liquid droplets that are that controls deposition of the build material powder by a delivery device while exceeding a predetermined minimum density, wherein the another delivery device is to eject other liquid droplets through the slot, but does not expressly teach selecting a number of droplets per unit area of build materials to control splashing onto a slot of another delivery device. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) allows the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). As such, controlling splashing on the build materials will control splashing of the build materials onto a slot of another delivery device as well.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection utilizes a new reference in Lai. Specifically, Applicant contends that the droplet per unit area is not taught by the references. (e.g., gm/cm3). Lai appears to remedy this problem by as noted in paragraphs [0040], [0042], and [0044] above.
Applicant further argues on page 4 that Hadas does not teach that first and second delivery devices deposit fluid in a given direction. Examiner respectfully disagrees because the directionality of leading and trailing devices is arbitrary when two printheads are fixed together to a single track.
Applicant also asserts that Tow fails to teach or suggest mitigation of splashing. Examiner disagrees because, as noted above, splashing is at least controlled by the physical properties of the materials selected for deposition on a given substrate or surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745